NOTICE OF ALLOWANCE

Reasons for Allowance
Claims 1, 3, 5-10 and 14 are allowed.  Gardner (U.S. Patent No. 4,816,236) is relied upon as set forth in the Office Action filed on December 17, 2021.  The following is an examiner’s statement of reasons for allowance:

Concerning independent claim 1, the instantly claimed invention is distinctly different from the closest prior art in that Gardner does not disclose the system for recovering rare earth elements as set forth therein; in conjunction with the limitations of a solid-liquid separation device downstream of the leaching reactor for separating the leached ash and the leachate from each other, wherein the ash dryer and the roaster are downstream of the solid-liquid separation device; and a heat recovery exchanger between the solid-liquid separation device and the roaster, the heat recovery exchanger receiving the leachate from the leaching reactor and acid vapor recovered from the roaster.

Regarding independent claim 5, the instantly claimed invention is distinctly different from the closest prior art in that Gardner does not disclose the system for recovering rare earth elements as set forth therein; in conjunction with the limitations of the system further comprising:
A condenser downstream of the roaster, the condenser receiving acid vapor from the roaster; or
A particle separation device downstream of the ash dryer, the particle separation device receiving acid vapor from the ash dryer; or
Heated air used in the ash dryer being recovered and fed to the roaster.

With respect to claim 8, the instantly claimed invention is distinctly different from the closest prior art in that Gardner does not disclose the system for recovering rare earth elements as set forth therein; in conjunction with the limitations of: 
A caustic tank upstream of the leaching reactor for pretreating the coal ash before the coal ash enters the leaching reactor; and 
A caustic solid-liquid separator between the caustic tank and the leaching reactor, which creates a basic solution and an ash slurry, the ash slurry traveling to the leaching reactor.

As such, independent claims 1, 5 & 8, and the claims that depend therefrom, are allowable over the closest prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799